[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 JULY 10, 2012
                               No. 11-12758
                                                                  JOHN LEY
                           Non-Argument Calendar
                                                                    CLERK
                         ________________________

                       D. C. Docket No. A087-150-011


MARIA VILLALOBOS,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                         ________________________

                   Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         ________________________

                                (July 10, 2012)

Before EDMONDSON, HULL and BLACK, Circuit Judges.


PER CURIAM:

     Maria Villalobos, a native and citizen of Venezuela, petitions for review of
the order of the Board of Immigration Appeals (“BIA”) dismissing her appeal of

the Immigration Judge’s (“IJ’s) order. The IJ’s order denied Villalobos’s “Motion

to Reconsider and Reopen” her removal proceedings. No reversible error has been

shown; we deny the petition.

        After being charged as removable, Villalobos filed an application for

adjustment of status. She asserted that her husband was an alien adjusted under

the Cuban Adjustment Act of 1966. Following an individual hearing, the IJ

denied Villalobos’s application. Villalobos failed to appeal the IJ’s denial to the

BIA.*

        Instead, Villalobos filed a “Motion to Reconsider and Reopen” with the IJ.

In support of her motion to reconsider, Villalobos asserted that she had

demonstrated that her marriage was legitimate. And she based her motion to

reopen on changed circumstances in Venezuela. Villalobos’s motion did not state

expressly that she wished to apply for asylum, but she alleged that she had

indicated at her individual hearing that she feared returning to Venezuela. She

also attached an incomplete asylum application in which she described the




   *
    As a result, a transcript of Villalobos’s individual merits hearing before the IJ was never
prepared.

                                                 2
persecution that she and her family allegedly had suffered under the Hugo Chavez

regime.

      The IJ denied Villalobos’s motion to reopen, concluding that she had failed

to demonstrate changed circumstances. The IJ did not address Villalobos’s motion

to reconsider. Villalobos appealed to the BIA, arguing for the first time that the IJ

violated her due process rights by denying her request -- made allegedly at her

individual hearing -- for additional time to file an asylum application. Villalobos

failed to challenge the IJ’s determination that she had not demonstrated changed

circumstances warranting reopening or the IJ’s failure to address her motion to

reconsider.

      The BIA affirmed the denial of Villalobos’s motion to reopen and dismissed

her appeal. The BIA noted that “[i]nasmuch as the motion was filed for the

purpose of applying for new relief from removal, the [IJ] correctly treated it as a

motion to reopen.” The BIA then concluded that Villalobos provided no evidence

to support her motion to reopen because the only statement she provided was

unsigned, unaccompanied by a certificate of translation, and failed to address the

claim raised in the motion to reopen. The BIA also noted that Villalobos’s

argument that the IJ committed a legal error in denying her request for additional




                                          3
time to apply for asylum was not a proper subject for a motion to reopen and

should have been raised in a direct appeal to the BIA.

      In her petition for review, Villalobos reasserts only her due process claim.

Villalobos fails to challenge the BIA’s determination that her “Motion to

Reconsider or Reopen” should be construed only as a motion to reopen. She also

fails to challenge the BIA’s determinations that she failed to provide evidence to

support her motion to reopen or that her due process claim was not a proper

subject for a motion to reopen. Thus, those issues are abandoned. See Sepulveda

v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005). Moreover, because

Villalobos failed to raise her due process claim either in a direct appeal to the BIA

or in her initial “Motion to Reconsider or Reopen,” she has not exhausted this

claim; and we lack jurisdiction to review it. See Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1251 (11th Cir. 2006) (concluding that, pursuant to 8 U.S.C.

§ 1252(d)(1), we lack jurisdiction to consider procedural due process claims raised

in a petition for review unless the petitioner has exhausted her administrative

remedies).

      PETITION DENIED.




                                          4